Title: To James Madison from Richard Paul Jodrell, 10 August 1815
From: Jodrell, Richard Paul
To: Madison, James


                    
                        Respected Sir,
                        Portland Place London August 10th. 1815
                    
                    In the short annals of human life it rarely happens, that an opportunity, similar to the cause of the present, can occur. The object of this letter is to introduce the bearer of it, il Conte Filippo Barziza of Venice to the patronage of your attention. This young nobleman of that city is the grandson of our lamented and much loved friend, the late Mr. John Paradise of Charles Street in the Parish of St. Marylebone, London, who near 30 years ago introduced me to the honor of your acquaintance, which led to that of the diploma of a degree in your University of Williamsburgh.
                    The Count Barziza, having together with his elder brother become intitled to the Estate in Virginia by the death of their grandmother, Mrs: Lucy Paradise, is now preparing to sail for America in order to obtain possession of his hereditary property there. He came to me in London near three months ago with a letter from Sr. Frederick Baker, an English traveller at Venice, particularly intimate with me & his grandfather. During his residence in our city, it has given me great pleasure in the discharge of my debt of ancient friendship to have been of considerable use to him in this country & in the arrangement of his affairs here. His amiable deportment personally intitles him to every respect which can be shewn to a young stranger. I have not yet seen his elder brother, who has been hourly expected by him for some weeks in London in order to embark together. Such is the immediate cause of this letter, which I can not close without adverting to those marvellous events which have occurred in the world, since we met together in England; and in which it has been your lot to have acted so conspicuous and brilliant a part. That the catastrophe thereof may ultimately prove for the common interest of America and Great Britain is the sincere wish of your humble friend who subscribes himself with the greatest respect Your most Obliged & Obedient Servant
                    
                        
                            Richard Paul Jodrell
                        
                    
                